Citation Nr: 0514046	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-07 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sacramento, 
California.  

In February 2004, the veteran, sitting at the RO, testified 
at a hearing via videoconference, before a Veterans Law Judge 
(VLJ) sitting at the Board's central office in Washington, 
DC.  That VLJ is no longer employed at the Board.

In July 2004, the Board remanded the veteran's claim to the 
RO for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, in February 2004 the veteran testified via 
videoconference at a hearing conducted by a VLJ who is no 
longer at the Board.  In an April 2005 letter, the Board 
advised the veteran that the VLJ who conducted his hearing 
was no longer employed by the Board.  He was advised of his 
right to a new hearing conducted by another VLJ.  Thereafter, 
in a signed form submitted to the Board in May 2005, the 
veteran indicated that he wished to attend a hearing at the 
RO before a Veterans Law Judge (a "Board hearing").

There is no indication in the record that the appellant has 
been scheduled for this requested hearing.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claim 
without affording him an opportunity for a personal hearing, 
a remand is required for the scheduling of a Board hearing at 
the RO.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700(a) (2004).

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
personal hearing with a Veterans Law 
Judge at the RO, in accordance with his 
request.  Appropriate notification of the 
hearing should be given to the appellant 
and his representative, and such 
notification should be documented and 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




